Exhibit 10.4


Client#: ________


ACCOUNT PURCHASE AGREEMENT


June 21, 2013


1. Parties: The parties to this Agreement are as follows:


 
a. Crown Financial, LLC ("Buyer''); and

 
b. STW ENERGY SERVICES, LLC ("Seller")

 
The parties agree as follows:


2. Definitions: the following terms are defined for purposes of this Agreement:


 
a. "Accounts" shall mean all amounts due to Seller pursuant to Approved
Invoices.

 
b. "Advance Rate Percentage" shall mean 80 %, unless otherwise changed on

 
the Funding Report as provide in Section 3.

 
c. "Approved Invoices" shall mean invoices approved by Buyer for purchase in a
Funding Report prepared by Buyer pursuant to this Agreement.

 
d. "Funding Report" shall mean the Funding Report prepared by Buyer in accord
with Section 3 of this Agreement.

 
e. "Customer" shall mean Seller's customer with respect to the applicable
invoice.

 
f "Invoice Amount" shall mean the net amount due to Seller as reflected in the

 
applicable invoice.

 
g. "Purchase Date" shall mean the date on which Buyer advances funds with
respect to the applicable Approved Invoice.

 
h. "Purchase Price" shall have the meaning set forth in Section 5.

 
i. "Rebate Amount" shall have the meaning set forth in Section 6.

 
j. "Repurchase Obligation" shall have the meaning set forth in Section 7.

 
k. "Security Agreement shall have the meaning set forth in Section 8.

 
l. "Uncollected Invoice" shall have the meaning set forth in Section 7.



3. Account Approval Process:


 
a. Seller shall submit invoices to Buyer for Buyer's review and approval by
Buyer in its sole discretion. Seller shall submit original invoices to Buyer for
approval along with proof satisfactory to Buyer that the goods or services
charged for in the invoice have been received by Seller's Customer without
complaint. By making each submission, Seller reconfinns the representations and
wal1"anties set forth in Section 10 with respect to the submitted invoice.

 
b. Before approving any invoice or any time thereafter, Buyer shall have the
right to conduct such investigations of the Seller's Customer and the
transaction giving rise to the invoice as Buyer deems appropriate. Buyer shall
have the right pe1iodically to verify that the Seller's Customer is satisfied
with the goods or services furnished by Seller in connection therewith and to
conduct credit searches on the Seller's Customer. Any investigations or other
information obtained by Buyer with respect to the Seller's Customer is for the
sole benefit of Buyer.

 
c. Before or after approving any invoice for purchase, Buyer shall have the
right to require acknowledgement from Seller's Customer of the sale of the
invoice and direct that all payments made on the invoice be made directly to
Buyer.


 
-1-

--------------------------------------------------------------------------------

 


 
d. Buyer is not obligated to approve any invoices for purchase, but invoices
that Buyer approves for purchase shall be governed by this Agreement. To the
extent that Buyer approves invoices, Buyer shall prepare a Funding Report
indentifying with respect to each invoice approved for purchase, the Seller's
Customer, the Seller's hwoice Number, the Advance Rate Percentage and the
Purchase Amount. Buyer may indicate in the Funding Repoti that its approval of
any invoice is subject to Seller's consent to accepting a different Advance Rate
Percentage or Rebate Amount other than that specified in Sections 5 and 6 of
this Agreement. Seller may indicate its consent to changes in the Advance Rate
Percentage or Rebate Amount in writing, orally, electronically or by accepting
the funding by Buyer.



4. Account Purchase: Seller sells and transfers the Accounts to Buyer.


5. Purchase Price: With respect to each Approved Invoice, Buyer shall pay to
Seller a "Purchase Price" equal to the Advance Rate Percentage Applied to the
Invoice Amount.


6. Account Collection and Rebate: Buyer shall have the exclusive iight to
collect the Accounts from Seller's Customer. With respect to each Approved
Invoice, Buyer shall pay a Rebate Amount dete1mined by the schedule set forh
below.


 
a. 18.50% of the Invoice Amount if Crown collects the full Invoice Amount within
30 days of the Purchase Date.

 
b. 17.00 % of the Invoice Amount if Crown collects the full Invoice Amount
between 31and60 days of the Purchase Date.



 
c. 15.50 % of the Invoice Amount if Crown collects the full Invoice Amount
between 61 and 90 days of the Purchase Date.

 
d. 00.00 % of the Invoice Amount if Crown collects the full Invoice Amount more
than 90 days after the Purchase Date.



Crown shall pay the Rebate Amount to the Seller within one business day of
collecting the full amount of the invoice.


7. Recourse Nature of Sale and Repurchase Obligation:


 
a. In the event that Crown does not collect the full Invoice Amount of an
Approved Invoice from Seller's Customer within 90 days from the Purchase Date,
Seller shall be obligated to repurchase that invoice (an "Uncollected Invoice")
from Crown. Crown may in its sole discretion waive its claim against Seller for
repurchase of an Uncollected Invoice by approving in writing a substitute
invoice submitted by Seller.

 
b. In the absence of Crown approving in writing a substitute invoice submitted
by Seller, Seller shall be obligated to pay Crown for repurchase of an
Uncollected Invoice an amount equal to the "Repurchase Obligation”, as
calculated as the Purchase Price paid by Crown for the Uncollected Invoice, plus
interest at the maximum lawful interest rate per annum from the Purchase Date
less the amounts of any payments received by Crown on the Uncollected Invoice.

 
c. With respect to an Uncollected Invoice, Crown may concurrently seek to
recover both the Repurchase Obligation from the Seller and the Invoice Amount
from Sellers Customer, provided that Crown shall rebate to Seller an amount
equal to:



i. the total amount actually collected by Crown from Seller less
attorneys fees and expenses incurred by Crown in collecting from Seller, plus
ii. the total amount actually collected by Crown from Seller's Customer
less attorneys fees and expenses incu11'ed by Crown in collecting from Seller's
Customer, minus
iii. the Invoice Amount with respect to the Uncollected Invoice.
iv.


 
d. Crown may determine in its sole discretion to collect concurrently from
Seller and Sellerrs Customer in separate actions.




 
-2-

--------------------------------------------------------------------------------

 


8. Security Agreement for Repurchase Obligation. Contemporaneous with the
execution of this Agreement, Seller is entering into a security agreement
("Security Agreement") with Buyer, whereby Seller is granting to Buyer a first
Lien and security interest in various collateral. Any default by Seller under
the Security Agreement shall additionally constih1te a default by Seller under
this Agreement.


9. Right to Settle Accounts. Buyer may, in its good faith discretion, settle or
compromise any Uncollected Invoice. Buyer may exercise this discretion with
respect to any reason that an Approved Invoice becomes an Uncollected Invoice
including, without linritation, invoicing error, dissatisfaction with the goods
and/or services rendered by Seller or the inability or difficulty of the
Customer to pay the full amount of the Approved Invoice.


10. Representations and Warranties of Seller: As an inducement for Buyer to
enter into this Agreement, and with knowledge that the trnth and accuracy of
such representations and warranties are being relied upon by Buyer
(notwithstanding any investigation by Buyer), Seller represents and warrants to
Buyer that:


 
a. Seller is the sole owner and beneficiary of the Accounts and has not
previously assigned, transferred or encumbered the Accounts or any interest
therein, in whole or in part.

 
b. Seller has the full power and authority to sell the Accounts to Buyer and has
duly authorized its sale to Buyer in accordance with this Agreement.

 
c. The Seller was duly organized or incorporated pursuant to the laws of the
state indjcated in the signature block of this agreement with the organization
number indicated as well.

 
d. With respect to each invoice submitted or that Seller later submits to Buyer
under this Agreement:





 
i. The invoice is the result of a bona fide sale and delivery of goods or
pe1fomiance of services rendered by Seller to Seller's Customer in a commercial
enterprise and not merely a purchase order

 
ii. All goods, services or other consideration to be provided by Seller in

 
connection with the Invoice have in fact been provided by Seller to Seller's
Customer;

 
111. Seller's Customer has made no complaint or claim of deficiency with respect
to the goods, services or other consideration provided by Seiler in connection
with the invoice;

 
iv. Seller has not collected any portion of the invoice;

 
v. The full amount of the Invoice is presently due and owing to Seller;

 
vi. The payment of the invoice by Seller's Customer is not contingent upon
fulfillment of any other obligation at any time; and

 
vii. There are no setoffs, deductions, disputes, contingencies or counterclaims
against Seller of any kind whatsoever which could affect payment of the invoice.

 
vm. To the best of Seller's knowledge, Seller's customer will be able to pay the
invoice no later than 90 days after its due date and Seller has no reason to
believe that Seller's customer will dispute the invoice or fail to pay the
invoice for any reason whatsoever.



 
e. To the best of Seller's knowledge, all financial infonnation concerning
Seller or Customer delivered by Seller to Buyer in connection with this
Agreement or the purchase and sale of the Accounts are true, accurate and
complete in all material respects.

 
f. Seller will not modify the terms of the Accounts with Seller's Customer

 
unless Buyer gives its prior written consent.

 
g. To the best of Seller's knowledge, Seller has all requisite licenses, patents
and trademarks to allow it to lawfully complete the transaction made the subject
of each Invoice.



11. Covenants of Seller: Seller hereby covenants and agrees with Buyer as
follows:


 
a. Should Seller receive payment of all or any portion of an Approved Invoice,
Seller shall promptly notify Buyer and shall hold all checks and other payments
in trust for Buyer and deliver to Buyer such checks and other payments within
two business days of receipt.

 
b. Seller shall deliver to Buyer upon request such resolutions or certificates
as Buyer may reasonably request from time to time to evidence Seller's power and
authority to act under this Agreement.

 
c. Seller shall not change its corporate structure, existence or name without
the prior written consent of Buyer, which consent shall not be unreasonably
withheld.


 
-3-

--------------------------------------------------------------------------------

 


 
d. Seller shall promptly notify Buyer of any change of address of Seller.

 
e. Seller shall not sell, transfer, pledge, encumber or grant a security
interest in any of the Accounts than to Buyer.

 
f. Seller shall promptly notify Buyer of any complaint from or disagreement or
dispute with Seller's Customer within three business days after Seller learns of
such complaint, disagreement or dispute.

 
 

12. Remedies. In the event of a breach by Seller of any of its representations,
wan-anties and covenants set forth in this Agreement, or in the event Seller
otherwise defaults on its obligations hereunder, Buyer may exercise any one or
more of the following remedies, to the maximum extent allowed by law:


 
a. Require Seller to re-purchase the Account pursuant to Section 7 of this
Agreement;

 
b. Enforce Buyer's rights and remedies under the Security Agreement.

 
c. If same can be accomplished peaceably, enter Seller's business premises and
take possession of all books and records relating to the Accounts.

 
d. Exercise any other rights or remedies available pursuant to this Agreement,

 
at law or in equity.



13. Termination. This Agreement shall continue in full force and effect until
tenninated by either party upon 30 days written notice to the other. No
tem1ination shall relieve either party of any rights or obligations accrned as
of the date of termination.


14. Attorney- in- Fact. Seller hereby irrevocably appoints Buyer, or any person
designated by Buyer, its true and lawful special attorney-in-fact and agent,
with power to do the following:


 
a. Receive, open and dispose of all mail addressed to Seller.

 
b. Endorse the name of Seller on any notes, acceptances, checks, drafts, money
orders or other remittances for payment of the Accounts.

 
c. Endorse the name of Seller on any invoice, freight, or express bill or bill
of lading, storage receipt, warehouse receipt or other instrument or document in
respect to any Account.

 
d. Sign the name of Seller to drafts against Seller, assignments or
verifications of Accounts and notices to Customer.

 
e. Send notices and file liens against third parties to the same extent that
Seller

 
could do so.

 
f. Do all other acts and things necessaiy to cany out the intent of this
Agreement.



15. Miscellaneous:


 
a.Account Purchase Agreement: This is an account purchase agreement pursuant to
the Texas Finance Code.

 
b. No Assumption. Buyer does not, by this Agreement or otherwise, assume any
obligation of Seller under any Approved Invoice or other invoice.

 
c. Financing Statement: Seller authorizes Buyer to file a financing statement to
record this transaction.

 
d. Governing Law. The substantive law, without regard to choice oflaw rules, of
the State of Texas shall govern the interpr.etation and enforcement of this
Agreement and the documents executed pursuant to it.

 
e. Counterparts. This Agreement may be executed in two or more counterparts each
of which shall be deemed an original but all of which together shall constitute
but one Agreement.

 
f. Electronic Means: The Parties agree to conduct this transaction by electronic

 
means pursuant to the provisions ofUnifom1 Electronic Transactions Act.

 
g. Entire Agreement. This Agreement, any Exhibits attached hereto and any
documents executed pursuant to this Agreement, constitute the entire agreement
among the parties pertaining to the subject matter hereof and are the final,
complete and exclusive expression of the tenns and conditions thereof: All prior
or contemporaneous agreements, representations, negotiations and understandings
of the pruties hereto, oral or written, express or implied, are hereby
superseded and merged herein.


 
-4-

--------------------------------------------------------------------------------

 


 
h. Modification. No amendment or addition to, or modification of any provision
contained in this Agreement shall be effective unless fully set forth in writing
signed by all of the parties.

 
i. Additional Documents. Each of the paiiies hereto agrees on behalf of itself

 
and its pennitted successors and assigns, that it will, without further
consideration, execute, acknowledge and deliver such other documents and
instrnments and take such other actions as may be necessary or convenient to
carry out the purposes of this Agreement.

 
j. Successors and Assigns. Buyer may assign it rights and obligations under

 
this Agreement without the consent of Seller. No assignment by Seller of its
rights or obligations under this Agreement shall be effoctive without the
express written consent of Buyer.

 
k. Due Authority. Each Signatory for each respective party hereunder hereby

 
represents and warrants that he, acting with any other signatory for such party,
has all the authority necessary to execute this Agreement on behalf of such
pmiy.

 
1. No Partnership or Joint Venture. Nothing contained herein shall be deemed to
cause Buyer to be considered partners or joint venturers with any of Seller or
any owner, officer, employee or agent of Seller.

 
m. Waivers. All waivers hereunder shall be in writing. No waiver by either party
hereto of any breach or anticipated breach of any provision of this Agreement by
any other party shall be deemed a waiver of any other contemporaneous> preceding
or succeeding breach or anticipated breach, whether or not similar, on the part
of the same or any other party.

 
n. Severability. Ifany provision of this Agreement shall be unenforceable or
inoperable as a matter of law, the remaining provisions of this Agreement shall
remain in Ii.ill force and effect.

 
o. Time of Essence. Time is of the essence of this Agreement with respect to
each and every provision of this Agreement in which time is a factor. There
shall be no grace period in connection with this Agreement.

 
p. Representation by Counsel. Each of the parties hereto has had adequate
opportunity to obtain representation by legal counsel in connection with the
transactions contemplated by this Agreement and to the extent so desired each
party has consulted with such counsel.

 
q. Survival of Agreements and Representations. The respective indemnities,
agreements, representations, warranties and other statements of Seller as set
fo1th in this Agreement will remain in foll force and effect, regardless of any
investigation made by or on behalf of Buyer.





CROWN FINANCIAL, LLC (“BUYER”)


By: /s/ Chad Tribe
Name: Chad Tribe
Title: Manager




STW ENERGY SERVICES, LLC ("SELLER")
an organization organized under the laws of TEXAS


By: /s/ Lee Maddox
Name: Lee Maddox
Title:  President
Date: 7-11-13
 
 
-5-
